DETAILED ACTION
Status of Application
Claims 1-4 have been examined in this application. Claims 1-3 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed on 7/05/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/27/2019. It is noted that applicant has filed a certified copy of the CN 201911380356.1 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive. The claim amendments and arguments leave some outstanding 112(b) rejections unaddressed. The claim amendments further add new 112(b) rejections. See 112(b) rejections below.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below. Moreover, the claims are replete with grammatical and punctuation errors and the entirety of the claims should be reviewed and corrected.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The flow of the claim limitations is unclear and indefinite; i.e. how the claim limitations depend on each other. The claim is further rendered indefinite because it is unclear how all the recited steps achieve the goal of initializing a heading. The first three limitations recite limitations which are not used in the rest of the claim. The obtaining an initial heading error is unrelated to the first three limitations. Moreover, the claim is directed to initializing a heading; however, the method ends by obtaining a heading error and prompting a user when the heading angle error is less than one degree. It is unclear where the heading initializing occurs in the claim, if the first three limitations are part of the initialization routine, and if the initializing the heading uses the heading error. While the final limitation states that the prompt is to inform the user to stop shaking and implies that the shaking from the third limitation has continued throughout the remaining steps. Moreover, the initial roll angle and the initial pitch angle of the fourth limitation are not used in determining the initial heading angle error. Their purpose in the claim is unclear. In summary, the claim is drawn to initializing a heading, however, the claim is unclear in how the initializing occurs based on the recited steps or if it even is required.	The limitation “calculating, during shaking of the measurement pole, positions of the center of the IMU in the top end of the measurement pole from measurement values obtained by a positioning sensor to form an INS trajectory” renders the claim indefinite. It is unclear whether the limitation recites the measurement values obtained by a sensor, the measurement values used to form an INS trajectory, are used in calculating the center of the IMU or if the measurement values are used to calculate the IMU center which in turn is used to form an INS trajectory. 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.	
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim is unclear due to the confusing language. What is the invention and what is a theoretical explanation of the physics/calculation is unclear. The claim recites “further rewriting estimation formula of the IMU position as”. Whether this is a method step or merely a statement is unclear. This type of language is replete in the claims and it is not clear if certain steps are actually required method steps or if they are merely explanations on the level of theory. In summary, where the claim calculates the final center of the IMU used in Claim 1 is unclear. Moreover, the claim language is confusing because the claim recites that the calculating of a center position of an IMU is the result of “describing a relationship between an IMU position …”; this language is confusing because it appears to be a mathematical explanation of the position of a pole tip yet is not actively used by the invention. The rest of the claim lacks clarity for having confusing language that appears to be a mathematical explanation but is not written in language that clearly describes the invention performing the mathematical operations in response to the steps of Claim 1.	The variable Phi_sub_k (ϕk) is not defined and is therefore indefinite.
	Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.	
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim is unclear due to the confusing language. See also the rejection of Claim 2. Which language describes the invention and which language is a mathematical explanation is unclear. For example, the claim recites “establishing an observation equation (6) by transforming from the frame c to the frame r according to a coordinate transformation principle.” It is unclear if this is an active method step performed during a particular operation of the invention of Claim 1 or whether this is merely a statement for the mathematical theory used in developing the invention. This type of language is replete in the claims and it is not clear if certain steps are actually required method steps or if they are merely explanations on the level of theory. 	Equations (7)-(10) are entirely unclear and undefined. Many variables are undefined, how they relate to each other is unclear, and particularly how they relate or result in the calculating of an initial heading angle error is unclear.
Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 3 and for failing to cure the deficiencies listed above.	
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The initial heading angle error is determined; however, how it is determined is entirely unclear because it is unclear how Claim 4 relates to Claim 3.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Deng et al. (US 2021/0364654 A1) discloses a method of finalizing a GNSS/INS system and obtaining a initial heading angle that satisfying a small error by a series of holding the rod still for a period of time and shaking it for a period of time ([0110]). Initial roll and pitch angle are determined through the initialization method ([0098]). The user is informed of the completion of the initialization of the device ([0032-0040]).
The prior art Bang (US 2012/0245850 A1) teaches determining a gyro bias of s surveying instrument by keeping it stationary ([0009]).
The prior art Scherzinger (US 2009/0024325 A1) teaches that it is an old and well-known technique for GNSS positioning includes Real-Time kinematic receivers ([0009]).
The prior art Deng et al., Bang, and Scherzinger fail to teach initializing a heading of a GNSS/INS system by first placing a measurement pole flatwise on the ground to determine a constant gyro bias; during the shaking of a pole: determine a RTK based trajectory by projecting RTK onto a IMU based frame; calculating an INS trajectory based on positions that represent the position of the IMU; and comparing the RTK trajectory with the INS trajectory to determine an initial heading angle and prompting the user to stop shaking when the initial heading angle error is less than one degree; and initializing the heading based on the aforementioned steps. The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619